Citation Nr: 0705060	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  04-26 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for lumbosacral spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1966 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision, in 
which the RO, inter alia, denied the veteran service 
connection for lumbosacral spine disability (then 
characterized as disc space narrowing).  The veteran filed a 
notice of disagreement (NOD) in July 2002, and the RO issued 
a statement of the case (SOC) in May 2004.  The veteran filed 
a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in June 2004.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran sustained a low back injury in service, he 
has current degenerative changes of the lumbosacral spine, 
and the medical opinion evidence is in relative equipoise on 
the question of whether current low back problems are 
medically related to the in-service injury.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for service connection for degenerative changes of 
the lumbosacral spine are met.  38 U.S.C.A. §§ 1110, 5103A, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. §3.159(c).

Considering the claim on appeal in light of the above, and in 
view of the Board's favorable disposition of the claim, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim has been 
accomplished.

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran's service medical records show that, in January 
1967, the veteran reported that he hurt his backside.  He 
stated that he fell off a truck and continued to have pain 
for two weeks.  The veteran returned for treatment later in 
the month and stated that the pain was diminishing until the 
day before when he was changing tires and carrying heavy 
objects.  He was continued on light duty.  

In February 1967, he complained of pain in the lower spine 
area.  He stated that the pain was diminishing until he began 
driving truck again and the pain and discomfort returned.  
The diagnosis was soft tissue injury coccyxial area.  An 
orthopedic consult was conducted and it was noted that 
physical examination and residual examination were compatible 
with a fracture of the coccyx.  An October 1967 record shows 
that the veteran complained of pain in the coccyx area.  A 
November 1967 physical profile record shows that the veteran 
was placed on profile for pain of the tail bone, secondary to 
tailbone injury from fall.  A January 1968 physical 
examination of the lumbosacral spine was negative except for 
pain over the tip of the coccyx.  

The veteran's January 1968 separation Report of Medical 
History indicates that the veteran reported having recurrent 
back pain.  It was noted that he had fractured bones in the 
back, but he was never in the hospital.  The January 1968 
separation examination reflects that the veteran's spine was 
normal.

Post-service, an October 1993 private medical record from Dr. 
M.C. reflects a diagnosis of chronic post traumatic L4 
subluxation associated with lumber muscular spasms 
accompanied by intermittent sciatica.  Dr. M.C. stated that 
at the time of the veteran's injury in service, it was his 
opinion that the veteran injured the facet joints in the 
posterior lumbar spine, which had been giving him a great 
deal of difficulty for years.  Due to the veteran's altered 
motion, the veteran was beginning to experience some disc 
degeneration.  

A December 1999 private medical record from P.P., M.D., 
indicates that the veteran complained of back pain and stated 
that he had intermittent low back pain every two or three 
years since he fractured his tail bone in service.  The 
diagnosis was chronic intermittent low back pain from an old 
injury.

In March 2000, the veteran underwent VA examination.  X-rays 
of the lumbar spine revealed mild narrowing of disc spaces.  
The assessment was lumbosacral spine with mild disc space 
narrowing.

In September 2000, a VA physician reviewed the veteran's 
claims file and stated that it was apparent that the fall 
that occurred in service led to injury to the tip of the 
coccyx.  Subsequent to that, there were no records related to 
that particular injury.  In the early 1990s, the veteran was 
readmitted for low back pain, which was distinctly different 
from coccydynia for which he had been evaluated in service.  
Therefore, it was his professional opinion that the current 
back condition was not related to the manifestation of the 
veteran's injury in service.

A June 2002 letter from a private physician, P.P., M.D., 
states that it was his medical opinion that it was very 
possible that a fall from a significant height, such as the 
veteran's injury in service, could be the proximate cause of 
his later development of degenerative disk disease and back 
pain.  Further, the veteran had no other injury of which he 
was aware to explain the veteran's back problems.

In November 2003, the veteran underwent a VA examination.  It 
was noted that there was no review of the claims file.  The 
March 2000 X-ray of the lumbosacral spine was reviewed.  The 
diagnosis was likely degenerative joint disease with remote 
coccyx contusion possible based on history.  The VA examiner 
opined that the disc space narrowing likely at least 
contributed to by the veteran's prior trauma.  

In March 2004, the veteran underwent a VA examination.  It 
was noted that the examiner reviewed the veteran's claims 
file.  The diagnosis rendered after physical examination was 
chronic low back pain.  The examiner opined that the low back 
pain was at least as likely as not related to the veteran's 
low back injury that occurred during military service.  The 
opinion was based on the veteran's report of continued back 
pain from the date of his injury in service to the present 
time.

Initially, the Board notes that the record reflects post 
service back problems variously assessed as disc space 
narrowing (as revealed  March 2000 X-ray), degenerative joint 
disease, degenerative disk disease, and, most recently, 
chronic low back pain.  While an assessment of pain alone, 
without evidence of underlying pathology does not establish a 
disability upon which to predicate a grant of service 
connection (see Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999) and Evans v. West, 12 Vet. App. 22, 31-32 (1998)), 
here, the overall record indicates underlying degenerative 
changes of the low back.  Hence, the Board is satisfied that 
the veteran has a current disability for compensation 
purposes.  

Further, the service medical records show that the veteran 
had an injury to his coccyx area and low back.  The question 
remains, however, to whether there is a medical nexus between 
degenerative changes manifested years post service and the 
veteran's active military service.  Considering the totality 
of the evidence, to include the competing medical opinions, 
the Board finds that, with application of the benefit-of-the-
doubt doctrine, the criteria for service connection are met.

The record reflects competing medical opinions on the nexus 
question. However, the Board finds that, when these opinions 
are closely examined, and considered in light of the other 
evidence of record, the opinions are, at least, evenly 
balanced.

As indicated above, the September 2000 and March 2004 VA 
examiners each reviewed the veteran's claims file prior to 
rendering an opinion.  The September 2000 VA examiner found 
that the veteran's low back problems are not related to his 
injury in service and he provided a rationale for his 
opinion.  By contrast, the March 2004 VA examiner found that 
the veteran's current back problems are s related to his 
injury in service.  This examiner also provided a rationale 
for his opinion and stated that his opinion was based on the 
veteran's report of continued symptoms of pain since his 
discharge from service, a matter about which the symptoms to 
which the veteran is competent to testify.  See, e.g., 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Caldwell v. Derwinski, 1 
Vet. App. 466 (1991).  While neither of the private 
physicians (Dr. M.C. and Dr. P.P.) had access to the 
veteran's claims file, and the November 2003 VA examiner did 
not review the veteran's claims file prior to rendering an 
opinion-suggesting that these opinions may be entitled to 
less probative value than the other opinions-interestingly, 
each physician provided comments that tend to support a 
relationship between current low back problems and the in-
service injury.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Given the medical evidence noted above, and resolving all 
reasonable doubt on the question of medical nexus in the 
appellant's favor, the Board finds that the criteria for 
service connection for degenerative changes of the 
lumbosacral spine are met.  


ORDER

Service connection for degenerative changes of the 
lumbosacral spine is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


